United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-1672
                        ___________________________

                           Lawrence Conrad LaDeaux

                       lllllllllllllllllllllPlaintiff - Appellant

                                          v.

          Woodbury County Jail; Unknown Woodbury County Jail Staff

                      lllllllllllllllllllllDefendants - Appellees
                                       ____________

                    Appeal from United States District Court
                   for the Northern District of Iowa - Western
                                 ____________

                           Submitted: August 30, 2021
                            Filed: September 3, 2021
                                 [Unpublished]
                                 ____________

Before SHEPHERD, GRASZ, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

     Lawrence LaDeaux appeals the district court’s1 adverse grant of summary
judgment in his 42 U.S.C. § 1983 action. Upon de novo review, we affirm. See

      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
Johnson v. Outboard Marine Corp., 172 F.3d 531, 535 (8th Cir. 1999) (standard of
review; this court may affirm on any basis supported by record). We find that
LaDeaux’s claim against the Woodbury County Jail failed, as the Jail was not a legal
entity subject to suit. See Owens v. Scott Cnty. Jail, 328 F.3d 1026, 1027 (8th Cir.
2003) (per curiam) (affirming grant of summary judgment to jail, as county jails are
not legal entities amenable to suit). As to the claims against the unnamed Jail staff,
the complaint stated only official-capacity claims, and thus raised claims only against
Woodbury County itself. See Johnson, 172 F.3d at 535 (in order to sue public official
in his individual capacity, plaintiff must expressly and unambiguously state so in
pleadings; official-capacity suit against public employee is merely suit against public
employer). As LaDeaux neither alleged nor presented evidence showing that the
alleged denial of medical care was due to any county policy or custom, we conclude
that summary judgment was proper. See Monell v. Dep’t of Soc. Servs., 436 U.S.
658, 694 (1978) (municipality may only be liable when constitutional violation at
issue was committed pursuant to municipality’s policy or custom); Johnson, 172 F.3d
at 536 (affirming grant of summary judgment where plaintiffs failed to allege facts
or produce evidence showing that alleged constitutional violation was result of
county policy or custom).

      The judgment is affirmed. See 8th Cir. R. 47B.
                     ______________________________




                                         -2-